Citation Nr: 0411847	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-15 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

To be clarified. 


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran served with the Philippine Guerrilla Forces from 
December 1944 to June 1946.  He died in September 1959.  The 
appellant is claiming Department of Veterans Affairs (VA) 
benefits as the veteran's widow. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2002 rating decision by a 
VA Regional Office (RO).  A notice of disagreement was 
received in January 2003, a statement of the case was issued 
in March 2003 and a substantive appeal was received in April 
2003.


REMAND

After reviewing the claims file, the Board finds that 
additional preliminary action is necessary before the Board 
may proceed with appellate review.  

Significant evidence in the appellant's favor includes 
several statements from a medical doctor who claims to have 
treated the veteran for heart disease during service.  
Statements by the veteran during his lifetime are to the 
effect that this particular doctor was his commanding officer 
at one point.  Additional development to verify this 
assertion is necessary as well as attempts to obtain any 
additional service medical records. 

It also appears from a December 22, 2002, letter that the 
appellant is under the impression that she is represented by 
Disabled American Veterans.  The record shows that the RO 
duly furnished the appellant with an appropriate form to 
designate a representative, but the claims file does not 
include any such form signed by the appellant.  In view of 
the need to return the case to the RO for other action as 
outlined above, the Board believes the matter of 
representation should be clarified.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
her claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  

2.  The RO should request another search 
for the veteran's service medical 
records.  The RO should also take 
appropriate action to ascertain if a 
Bruno O. Gaerlan, M.D. (029 899) was in 
fact the commanding officer of a Medical 
Company to which the veteran was assigned 
in 1945.  The RO should also determine if 
Bruno O. Gaerlan, M.D. is still alive.  
If so, he should be contacted and asked 
to verify his prior statements regarding 
treatment of the veteran in 1945.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the appellant's claim can be 
granted.  If her claim remains denied, 
the appellant (and any representative) 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


